FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 COURTHOUSE NEWS SERVICE,                           Nos. 17-56331
              Plaintiff-Appellant,                       18-56216

                      v.                               D.C. No.
                                                    8:17-cv-00126-
 DAVID YAMASAKI, in his official                       AG-KES
 capacity as Court Executive
 Officer/Clerk of the Orange County
 Superior Court,                                        ORDER
                 Defendant-Appellee.

         Appeal from the United States District Court
            for the Central District of California
         Andrew J. Guilford, District Judge, Presiding

             Argued and Submitted June 28, 2018 *
                     Pasadena, California

                      Filed February 24, 2020

      Before: Kim McLane Wardlaw, N. Randy Smith,
           and Mary H. Murguia, Circuit Judges.

                                 Order



     *
       The panel unanimously concludes that case number 18-56216 is
suitable for decision without oral argument. See Fed. R. App. P. 34(a)(2).
2        COURTHOUSE NEWS SERVICE V. YAMASAKI

                          SUMMARY **


                           Civil Rights

    The panel vacated the district court’s preliminary
injunction order, summary judgment order, and order
entering final judgment, and remanded the case for further
proceedings consistent with this court’s opinion in
Courthouse News Service v. Planet, 947 F.3d 581 (9th Cir.
2020), which had affirmed in part and reversed in part the
district court’s summary judgment in favor of the
Courthouse News Service in its action seeking immediate
access to newly filed civil complaints from Ventura County
Superior Court.


                            COUNSEL

Rachel Matteo-Boehm (argued), Roger Myers, Katherine
Keating, and Jonathan G. Fetterly, Bryan Cave LLP, San
Francisco, California, for Plaintiff-Appellant.

Robert A. Naeve (argued) and Cary D. Sullivan, Jones Day,
Irvine, California; Nathaniel P. Garrett, Jones Day, San
Francisco, California; for Defendant-Appellee.

Caitlin V. Vogus (argued), Bruce D. Brown, and Gregg P.
Leslie, The Reporters Committee for Freedom of the Press,
Washington, D.C., for Amici Curiae The Reporters
Committee for Freedom of the Press and 31 Media
Organizations.

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
        COURTHOUSE NEWS SERVICE V. YAMASAKI                3

Natasha Breaux, Haynes and Boone LLP, Houston, Texas;
Mary-Christine Sungaila and Marco A. Pulido, Haynes and
Boone LLP, Costa Mesa, California; for Amici Curiae
Orange County Bar Association, Family Violence Appellate
Project, National Association of Women Lawyers, Public
Law Center, Legal Aid Society of Orange County, and
Veterans Legal Institute.


                         ORDER

    The district court’s preliminary injunction order,
summary judgment order and order entering final judgment
are vacated, and the case is remanded for further proceedings
consistent with this court’s opinion in Courthouse News
Service v. Planet, 947 F.3d 581 (9th Cir. 2020). All pending
motions are denied as moot. Each party shall bear its own
costs.

   This order shall serve as the mandate in this appeal.